PER CURIAM.
This is an appeal from an order of the District Court dismissing a complaint because of failure to state a claim for which relief could be granted. The case arises out of a lease of certain business property in the City of Washington for the period of a year, with an option to renew on thirty days’ written notice before the expiration of the term. Tenant failed to give any notice of intention to renew and the landlord instituted repossession proceedings in the Municipal Court. The present action was begun in the United States District Court by the tenant against the landlord for specific performance of the contract. The ground for relief is that at the time for exercising the option Glassman, President of appellant, was in the penitentiary and his attorney was sick.
We have examined the record carefully and are of opinion that the lower court was correct in dismissing the proceedings. See Clayman v. Totten, 56 App.D.C. 115, 10 F.2d 910.
Affirmed.